DETAILED ACTION
Response to Arguments
Applicant's arguments filed on 5/24/2021 have been fully considered but they are not persuasive. The combination of Jiang et al and Shen teaches/suggests an electrical tap of any combination of an HDMI standard TMDS and an HDMI FRL port.

Response to Amendment
The amendment to the claims filed on 5/24/2021 does not comply with the requirements of 37 CFR 1.121(c) because it failures to provide a proper marked up version of the amended claim.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		… .


The limitations “wherein the power module includes a slew rate controller, the slew rate controller configured to control a ramp up time of a current draw associated with the power module” and “controlling a ramp up time of a current draw associated with the power module using a slew rate controller” were presented in the claims 1, 11 and 21, respectively, filed on 1/25/2021. But, the newly amended claims do not have these limitations. Have these limitations been deleted? (Note:  to advance/provide compact prosecution of the case, the Examiner interprets the claims as the limitations “wherein the power module includes a slew rate controller, the slew rate controller configured to control a ramp up time of a current draw associated with the power module” and “controlling a ramp up time of a current draw associated with the power module using a slew rate controller” being deleted).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-7, 11-17 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 11-17 of copending Application No. 16/817,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the claims of copending Application No. 16/817,335 and are therefore obvious variant thereof. Claims 1-7 and 11-17 of copending Application No. 16/817,335 contain all the limitations of claims 1-7, 11-17 and 21 of the instant application. Claims 1-7, 11-17 and 21 of the instant application therefore are not patently distinct from the claims 1-7 and 11-17 of copending Application No. 16/817,335 and as such are unpatentable for obvious-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2013/0077640) in view of Nelson et al (US 2007/0010132) and Shimizu et al (US 2020/0233166) and Shen (US 10,241,283).
1). With regard to claim 1, Jiang et al discloses an optical data interconnect system (Figures 1 and 11 etc.) for a source ([0044], “The first connector 110 is adapted to mate with a corresponding connector of a source of relatively high-speed data, such as a DVD player, Blu-Ray player, and others as previously indicated”) and a sink ([0049], “The second connector 140 is adapted to mate with a corresponding connector of a sink of the relatively high-speed data, such as a television, projector, computer, and others as previously indicated”), comprising: 
a first HDMI compatible electrical connector (the “electrical contacts” of the connector 110 or 1110 of Figures 1 or 11, for receiving signals D1-D3, CLK, DDC, CEC etc.) able to receive electrical signals from the source; 
a first signal converter (112 or 1112) connected to the first HDMI compatible electrical connector and including electronics (modulator or driver etc.; [0008] and [0115] etc.) for conversion of differential electrical signals (TMDS signal, [0013] and [0042] etc.) to optical signals, with the electronics including an optical conversion device ([0008], optical carriers or VCSELs); 
at least one optical fiber ([0042] etc., 122-128 or 1122-1128) connected to the first signal converter; 
a second signal converter (142 or 1142) connected to the at least one optical fiber and including electronics (PIN diode and demodulator etc., [0066] and [0102] etc.) 

    PNG
    media_image1.png
    512
    802
    media_image1.png
    Greyscale

				Figure O1
a power module (e.g., the PWR (e.g. 5V) shown at the right side of Figure 11, or as labeled in Figure O1 above, [0101], “the second connector 1140 comprises a third set of electrical contacts adapted to receive or produce power (e.g., 5 Volts) and ground (GND); [0104], “it shall be understood that the DDC data and power need not be transmitted in the same direction”. Also the port 1148 in Figure 11 can be interpreted as a power module, [0105]; “a port 1148 (e.g., a USB) adapted to receive a compatible connector (e.g., a USB connector) from a third device. The port 1148 includes an electrical contact coupled to the power electrical contact of the second connector 1140”, that is, USB is just an example of the ports/electrical contacts used to provide power) for the second signal converter including a power tap (electrical tap (or contact) as shown in Figure O1 above; or the electrical power tap for port 1148; [0105]) connected to 
a second HDMI compatible electrical connector (the “electrical contacts” of the connector 140 or 1140 of Figures 1 or 11, for sending signals D1-D3, CLK, DDC, CEC etc. to the sink) connected to the second signal converter and able to send signals to the sink. 

Regarding the voltage regulator, however, it is common in the art to regulate the input power (especially the external power supply) so to provide a desired power to components. E.g., Nelson et al discloses an optical signal transmission system (media converter, Figures 5B, 7B, 10 and 11 etc.), “Often media converter components, such as the processor, post amplifier, laser driver, optical transceiver, and/or optical receiver, require a power supply in order for these components to function over long periods of time” ([0046]), and “the power that is drawn from the power supply must be regulated, transformed, converted, and/or rectified for use by the media converter. For example, if the media converter requires +3.3 Volts, and power were drawn from a wall socket at 120 Volts (rms) at 60 Hz, then a voltage transformer, a rectifier, a filter, and a voltage regulator would likely be employed to convert the power supply voltage to the required +3.3 Volts. Other embodiments may simply require a DC to DC converter to generate the required 3.3 Volts” ([0057]), that is, the power supplied to the amplifier etc. needs to be regulated; and another prior art, Shimizu et al, discloses a similar active optical cable for HDMI signals (Figures 32, 34, 37, 39, 42, 44, 47 and 49), in which a power module for the second signal converter including a power tap (83/84, 93/94, A3/A4 and B3/B4 in the respective Figures) connected to differential circuitry (transmitter-receiver circuit etc.) and a first voltage regulator (Step-Down Circuit, 826, 926, A26 and B26) connected to the power tap to provide power to an electrical signal amplifier ([0080], [0090] and [0225] etc., “a transimpedance amplifier (TIA) which converts a current 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Nelson et al and Shimizu et al to the system/method of Jiang et al so that the external power supply can be regulated to a desired power, and the proper power level to the components is ensured and the system function is enhanced.
Regarding the electrical tap of any combination of an HDMI standard TMDS, first, as discussed above, Jiang et al discloses an electrical tap (shown in Figure O1 above; or the electrical tap for port 1148), and discloses that the interface is compliant with HDMI standard, and the system is used to communicate TMDS signals (claim 23 “the relatively high-speed data, the relatively low-speed forward data, and the relatively low-speed reverse data are compliant with High-Definition Multimedia Interface (HDMI) standard”, [0106] “an HDMI interface is used to exemplify the configuration of the data communication cable medium 1100”, [0092] and [0101] etc.); therefore, it is obvious to one skilled in the art that the electrical tap/port is compliant with HDMI standard TMDS. Another prior art, Shen, discloses an optical data interconnect system/method (Figures 1 and 2) comprising an electrical tap (e.g., 4 in Figure 1), and “In order to operate the second HDMI connector 3 normally, the second HDMI connector 3 can be electrically connected to a power supply device 4 such as a USB transmission cable or a power cable, for provide electric energy to the second HDMI connector 3”, that is, the electrical tap 4 is used to provide power to the HDMI connector; and “to operate the second HDMI 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shen with Jiang et al and Nelson et al and Shimizu et al so that an electrical tap conforming with HDMI standard can be used for the second convertor (or sink), and the power can be provided properly, and the second HDMI convertor/connector can be operated normally.
2). With regard to claim 2, Jiang et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claim 1 above. And the combination of Jiang et al and Nelson et al and Shimizu et al and Shen further discloses wherein the optical conversion device is a laser device driver (LDD) (Jiang: 1640 in Figure 17B, and [0115], [0117], [0120]-[0130] etc.; Nelson: laser driver 48 as shown in Figure 4; and Shimizu: “VCSEL driver that converts a voltage signal (transmission signal) into a current signal (driving current) to be supplied to the light emitting element”).
3). With regard to claim 3, Jiang et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claim 1 above. And the combination of Jiang et al and Nelson et al and Shimizu et al and Shen further discloses wherein the at least one optical fiber is multi-mode optical fiber (Nelson: [0038]).
4). With regard to claim 4, Jiang et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claim 1 above. And the combination of Jiang et al Nelson et al and Shimizu et al further discloses wherein the first HDMI compatible electrical connector is able to transmit control or other signals from the source to the sink using at least one of an electrical and an optical connection to the 
5). With regard to claim 5, Jiang et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claim 1 above. And the combination of Jiang et al and Nelson et al and Shimizu et al and Shen further discloses wherein the electrical signal amplifier of the second signal converter further comprises a transimpedance amplifier (TIA) (Jiang: [0066] and [0102] etc.; Shimizu: [0080], [0090] and [0225]).
6). With regard to claim 11, Jiang et al discloses a method for operating an optical data interconnect system (Figures 1 and 11 etc.) for a source ([0044], “The first connector 110 is adapted to mate with a corresponding connector of a source of relatively high-speed data, such as a DVD player, Blu-Ray player, and others as previously indicated”) and a sink ([0049], “The second connector 140 is adapted to mate with a corresponding connector of a sink of the relatively high-speed data, such as a 
providing a first HDMI compatible electrical connector (the “electrical contacts” of the connector 110 or 1110 of Figures 1 or 11, for receiving signals D1-D3, CLK, DDC, CEC etc.) able to receive electrical signals from the source; 
converting differential signals (TMDS signal, [0013] and [0042] etc.) to optical signals using a first signal converter (112 or1112) connected to the first HDMI compatible electrical connector, the first signal converter including an optical conversion device (modulator or driver etc.; [0008] and [0115] etc.); 
sending optical signals along at least one optical fiber ([0042] etc., 122-128 or 1122-1128) connected to the first signal converter; 
receiving optical signals and converting them to HDMI electrical signals ([0049] and [0102] etc., by PIN photodiodes) using electronics (PIN diode and demodulator etc., [0066] and [0102] etc.) in a second signal converter (142 or 1142) connected to the at least one optical fiber; 
powering the second signal converter using a power module (e.g., the PWR (e.g. 5V) shown at the right side of Figure 11, or as labeled in Figure O1 above, [0101], “the second connector 1140 comprises a third set of electrical contacts adapted to receive or produce power (e.g., 5 Volts) and ground (GND); [0104], “it shall be understood that the DDC data and power need not be transmitted in the same direction”. Also the port 1148 in Figure 11 can be interpreted as a power module, [0105]; “a port 1148 (e.g., a USB) adapted to receive a compatible connector (e.g., a USB connector) from a third device. The port 1148 includes an electrical contact coupled to the power electrical contact of 
providing a second HDMI compatible electrical connector (the “electrical contacts” of the connector 140 or 1140 of Figures 1 or 11, for sending signals D1-D3, CLK, DDC, CEC etc. to the sink) connected to the second signal converter and able to send signals to the sink.

Regarding the voltage regulator, however, it is common in the art to regulate the input power (especially the external power supply) so to provide a desired power to components. E.g., Nelson et al discloses an optical signal transmission system (media converter, Figures 5B, 7B, 10 and 11 etc.), “Often media converter components, such as the processor, post amplifier, laser driver, optical transceiver, and/or optical receiver, require a power supply in order for these components to function over long periods of time” ([0046]), and “the power that is drawn from the power supply must be regulated, transformed, converted, and/or rectified for use by the media converter. For example, if the media converter requires +3.3 Volts, and power were drawn from a wall socket at 120 Volts (rms) at 60 Hz, then a voltage transformer, a rectifier, a filter, and a voltage regulator would likely be employed to convert the power supply voltage to the required +3.3 Volts. Other embodiments may simply require a DC to DC converter to generate the required 3.3 Volts” ([0057]), that is, the power supplied to the amplifier etc. needs to be regulated; and another prior art, Shimizu et al, discloses a similar active optical cable for HDMI signals (Figures 32, 34, 37, 39, 42, 44, 47 and 49), in which a power module for the second signal converter including a power tap (83/84, 93/94, A3/A4 and B3/B4 in the respective Figures) connected to differential circuitry (transmitter-receiver circuit etc.) and a first voltage regulator (Step-Down Circuit, 826, 926, A26 and B26) connected to the power tap to provide power to an electrical signal amplifier ([0080], [0090] and [0225] etc., “a transimpedance amplifier (TIA) which converts a current 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Nelson et al and Shimizu et al to the system/method of Jiang et al so that the external power supply can be regulated to a desired power, and the proper power level to the components is ensured and the system function is enhanced.
Regarding the electrical tap of any combination of an HDMI standard TMDS, first, as discussed above, Jiang et al discloses an electrical tap (shown in Figure O1 above; or the electrical tap for port 1148), and discloses that the interface is compliant with HDMI standard, and the system is used to communicate TMDS signals (claim 23 “the relatively high-speed data, the relatively low-speed forward data, and the relatively low-speed reverse data are compliant with High-Definition Multimedia Interface (HDMI) standard”, [0106] “an HDMI interface is used to exemplify the configuration of the data communication cable medium 1100”, [0092] and [0101] etc.); therefore, it is obvious to one skilled in the art that the electrical tap/port is compliant with HDMI standard TMDS. Another prior art, Shen, discloses an optical data interconnect system/method (Figures 1 and 2) comprising an electrical tap (e.g., 4 in Figure 1), and “In order to operate the second HDMI connector 3 normally, the second HDMI connector 3 can be electrically connected to a power supply device 4 such as a USB transmission cable or a power cable, for provide electric energy to the second HDMI connector 3”, that is, the electrical tap 4 is used to provide power to the HDMI connector; and “to operate the second HDMI 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shen with Jiang et al and Nelson et al and Shimizu et al so that an electrical tap conforming with HDMI standard can be used for the second convertor (or sink), and the power can be provided properly, and the second HDMI convertor/connector can be operated normally.
7). With regard to claim 12, Jiang et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claim 11 above. And the combination of Jiang et al and Nelson et al and Shimizu et al and Shen further discloses wherein the optical conversion device is a laser device driver (LDD) (Jiang: 1640 in Figure 17B, and [0115], [0117], [0120]-[0130] etc.; Nelson: laser driver 48 as shown in Figure 4; and Shimizu: “VCSEL driver that converts a voltage signal (transmission signal) into a current signal (driving current) to be supplied to the light emitting element”).
8). With regard to claim 13, Jiang et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claim 11 above. And the combination of Jiang et al and Nelson et al and Shimizu et al and Shen further discloses wherein the at least one optical fiber is multi-mode optical fiber (Nelson: [0038]).
9). With regard to claim 14, Jiang et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claim 11 above. And the combination of Jiang et al Nelson et al and Shimizu et al further discloses wherein the first HDMI compatible electrical connector is able to transmit control or other signals 
10). With regard to claim 15, Jiang et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claim 11 above. And the combination of Jiang et al and Nelson et al and Shimizu et al and Shen further discloses wherein the electrical signal amplifier of the second signal converter further comprises a transimpedance amplifier (TIA) (Jiang: [0066] and [0102] etc.; Shimizu: [0080], [0090] and [0225]).
11). With regard to claim 21, Jiang et al discloses an optical data interconnect system (Figures 1 and 11 etc.) for a source ([0044], “The first connector 110 is adapted to mate with a corresponding connector of a source of relatively high-speed data, such as a DVD player, Blu-Ray player, and others as previously indicated”) and a sink ([0049], “The second connector 140 is adapted to mate with a corresponding connector 
a first electrical connector (the “electrical contacts” of the connector 110 or 1110 of Figures 1 or 11, for receiving signals D1-D3, CLK, DDC, CEC etc.) able to receive electrical signals from the source; 
a first signal converter (112 or 1112) connected to the first electrical connector and including electronics (modulator or driver etc.; [0008] and [0115] etc.) for conversion of electrical signals to optical signals, with the electronics including an optical conversion device ([0008], optical carriers or VCSELs); 
at least one optical fiber ([0042] etc., 122-128 or 1122-1128) connected to the first signal converter; 
a second signal converter (142 or 1142) connected to the at least one optical fiber and including electronics (demodulator etc.) for conversion of optical signals to electrical signals ([0049] and [0102] etc., by PIN photodiodes); 
a power module (e.g., the PWR (e.g. 5V) shown at the right side of Figure 11, or as labeled in Figure O1 above, [0101], “the second connector 1140 comprises a third set of electrical contacts adapted to receive or produce power (e.g., 5 Volts) and ground (GND); [0104], “it shall be understood that the DDC data and power need not be transmitted in the same direction”. Also the port 1148 in Figure 11 can be interpreted as a power module, [0105]; “a port 1148 (e.g., a USB) adapted to receive a compatible connector (e.g., a USB connector) from a third device. The port 1148 includes an electrical contact coupled to the power electrical contact of the second connector 1140”, that is, USB is just an example of the ports/electrical contacts used to provide power) for 
a second electrical connector (the “electrical contacts” of the connector 140 or 1140 of Figures 1 or 11, for sending signals D1-D3, CLK, DDC, CEC etc. to the sink) connected to the second signal converter and able to send signals to the sink.
But, Jiang et al does not expressly disclose: a voltage regulator connected to the power tap to provide power to the electrical signal, and the electrical tap is of any combination of an HDMI standard TMDS and an HDMI FRL port.
Regarding the voltage regulator, it is common in the art to regulate the input power (especially the external power supply) so to provide a desired power to components. E.g., Nelson et al discloses an optical signal transmission system (media converter, Figures 5B, 7B, 10 and 11 etc.), “Often media converter components, such as the processor, post amplifier, laser driver, optical transceiver, and/or optical receiver, require a power supply in order for these components to function over long periods of time” ([0046]), and “the power that is drawn from the power supply must be regulated, transformed, converted, and/or rectified for use by the media converter. For example, if the media converter requires +3.3 Volts, and power were drawn from a wall socket at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Nelson et al and Shimizu et al to the system/method of Jiang et al so that the external power supply can be regulated to a desired power, and the proper power level to components is ensured and the system function is enhanced.
Regarding the electrical tap of any combination of an HDMI standard TMDS, first, as discussed above, Jiang et al discloses an electrical tap (shown in Figure O1 above; or the electrical tap for port 1148), and discloses that the interface is compliant with HDMI standard, and the system is used to communicate TMDS signals (claim 23 “the relatively high-speed data, the relatively low-speed forward data, and the relatively low-HDMI interface is used to exemplify the configuration of the data communication cable medium 1100”, [0092] and [0101] etc.); therefore, it is obvious to one skilled in the art that the electrical tap/port is compliant with HDMI standard TMDS. Another prior art, Shen, discloses an optical data interconnect system/method (Figures 1 and 2) comprising an electrical tap (e.g., 4 in Figure 1), and “In order to operate the second HDMI connector 3 normally, the second HDMI connector 3 can be electrically connected to a power supply device 4 such as a USB transmission cable or a power cable, for provide electric energy to the second HDMI connector 3”, that is, the electrical tap 4 is used to provide power to the HDMI connector; and “to operate the second HDMI connector 3 normally”, the electrical tap 4 has to be conforming to HDMI standard so that the system can be used to transmit the HDMI TMDS signals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shen with Jiang et al and White and Yamaguchi et al so that an electrical tap conforming with HDMI standard can be used for the second convertor (or sink), and the power can be provided properly, and the second HDMI convertor/connector can be operated normally.

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al and Nelson et al and Shimizu et al and Shen as applied to claims 1 and 11 above, and further in view of Schemmann (US 2011/0129229) and Lee et al (US 2006/0083518).

But, Jiang et al and Nelson et al and Shimizu et al and Shen do not expressly show that the first signal converter comprises an encoder/decoder to receive and transmit optical signals.
However, Schemmann teaches “Generally, the optical link can be used in all circumstances wherein large amounts of information should be transmitted and information is encoded by means of encoding protocols”; also as shown in Figures 2, 8 and 11 of Jiang et al, the DDC data, DDC clock and CEC signals can be multiplexed and modulated onto a single optical carrier, then it is obvious to one skilled in the art that the and another prior art the multiplexer/demultiplexer unit has encoder/decoder so that the plurality of signals can be properly encoded/transmitted and then received/decoded. Another prior art, Lee et al, discloses a fiber optical connection for digital display (Figure 2 etc.), in which “a first circuit that encodes digital pixel data from serially encode all of the pixel data and the clock signal” ([0025]); that is, the multiplexing circuit (410 in Figure 4 etc.) performs the encoding, and the demultiplexing unit 480 perform the decoding. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schemmann and Lee with Jiang et al and Nelson et al and Shimizu et al and Shen so that the multiple electrical signals can be combined/encoded and transmitted over an optical medium to increase the system function and transmission efficiency. 
2). With regard to claims 7 and 17, Jiang et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claims 1 and 11 above. And the combination of Jiang et al and Nelson et al and Shimizu et al and Shen further discloses wherein the second signal converter connected to the second HDMI compatible electrical connector further comprises a photodetector (Jiang: PIN photodiode, [0066] and [0102] etc,; Nelson: photodiode, [0041] etc.; Shimizu: photodiode, [0080] and [0090] etc.), a VCSEL laser or LED diode (Jiang: [0035] and [0061] etc,; Nelson: [0042] etc.; Shimizu: [0080] and [0090] etc.).

However, Schemmann teaches “Generally, the optical link can be used in all circumstances wherein large amounts of information should be transmitted and information is encoded by means of encoding protocols”; also as shown in Figures 2, 8 and 11 of Jiang et al, the DDC data, DDC clock and CEC signals can be multiplexed and modulated onto a single optical carrier, then it is obvious to one skilled in the art that the and another prior art the multiplexer/demultiplexer unit has encoder/decoder so that the plurality of signals can be properly encoded/transmitted and then received/decoded. Another prior art, Lee et al, discloses a fiber optical connection for digital display (Figure 2 etc.), in which “a first circuit that encodes digital pixel data from parallel electronic signals into a serial optical signal; a second circuit that decodes the serial optical signal and recreates the parallel electronic signals” ([0007]) and “Output selection in multiplexing circuit 410 operates at a frequency higher than the bit rate for pixel data. … If the three (Red, Green, and Blue) signals are combined, the total bit rate for pixel data is 4.8 Gbps (i.e., 1.6 Gbpsx3), and the operating frequency of multiplexing circuit 410 should be greater than 4.8 GHz to serially encode all of the pixel data and the clock signal” ([0025]); that is, the multiplexing circuit (410 in Figure 4 etc.) performs the encoding, and the demultiplexing unit 480 perform the decoding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schemmann and Lee with Jiang et al and Nelson et al and Shimizu et al and Shen so that the multiple electrical signals can be .

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al and Nelson et al and Shimizu et al and Shen as applied to claims 1 and 11 above, and further in view of Yamaguchi et al (US 2006/0246772) and White (US 2017/0127553).
Jiang et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claims 1 and 11 above. But, Jiang et al and Nelson et al and Shimizu et al and Shen do not expressly show that the electrical signal amplifier is connectable to sink ground.
However, first, the combination of Jiang et al and Nelson et al and Shimizu et al and Shen further discloses that a the first and second HDMI electrical connectors are connected to the source and sink ground (Jiang: GND in Figures 4 and 11 etc.), and Nelson et al teaches “The present invention further provides for various means for supplying power to the exemplary media converters disclosed herein. Often media converter components, such as the processor, post amplifier, laser driver, optical transceiver, and/or optical receiver, require a power supply in order for these components to function over long periods of time. However, most conventional Ethernet protocols do not supply power through an RJ-45 jack to power a media converter. Therefore, exemplary embodiments of the invention provide for various alternatives for supplying power and ground to the exemplary media converters”. It is obvious to one skilled in the art that the amplifier is connected to the ground since the converter is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yamaguchi et al and White to the system/method of Jiang et al and Nelson et al and Shimizu et al and Shen so that the noise can be reduced by connecting the amplifier to the ground.

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al and Nelson et al and Shimizu et al and Shen as applied to claims 1 and 11 above, and further in view of King et al (US 2011/0129207).
Jiang et al and Nelson et al and Shimizu et al and Shen disclose all of the subject matter as applied to claims 1 and 11 above. But, Jiang et al and Nelson et al and Shimizu et al and Shen do not expressly wherein the power tap includes an inductor; or wherein the power tap includes a ferrite bead.
required voltage supply filtering components such as resistors, capacitors, and inductors or ferrite chokes to eliminate electrical noise which may be produced by the controllable device 20. The voltage regulator 53 may be connected on the source side to some power source 60 that may be present internal to the controllable device 20. The supply side may be connected to provide normal operating power for the IM 50 and its components. The supply side may also pass power through the external connector 40 to power the EM 100 when attached to the controllable device 20”; that is, King et al discloses a power module (60) including power tap (electrical contact) and voltage regulator to provide power to the components in the module, and inductor or ferrite bead (ferrite choke) can be used to eliminate electrical noise.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an inductor or ferrite bead as commonly used and disclosed by King et al, to the system/method of Jiang et al and Nelson et al and Shimizu et al and Shen so that the high frequency noise can be eliminated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                             June 12, 2021